FILED
                            NOT FOR PUBLICATION                               APR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEPHEN LIEBB,                                    No. 08-17080

              Petitioner - Appellant,             D.C. No. 4:04-cv-04213-CW

  v.
                                                  MEMORANDUM *
VINCE CULLEN, Acting Warden, Acting
Warden,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                             Submitted April 12, 2011 **
                              San Francisco, California

Before: REINHARDT, HAWKINS, and GOULD, Circuit Judges.


       Stephen Liebb appeals the district court’s denial of his petition for a writ of

habeas corpus. Liebb argues that there was not “some evidence” to support the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his parole. In light of Swarthout v. Cooke, 131 S. Ct. 859 (2011) (per

curiam), we hold that Liebb’s federal right of due process was not violated. Liebb

does not argue that he was denied an opportunity to speak at his hearing and

contest the evidence against him, that he was denied access to his record in

advance, or that he was not notified of the reasons why parole was denied. See id.

at 862. Accordingly, we affirm the district court’s denial of his habeas petition.

      AFFIRMED.